Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 12/21/2020, and the preliminary amendment filed 02/28/2021, the preliminary amendment has been entered and the application has been examined.  Claims 24-40 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 24, 26-28 and 30-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. (10882168). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘168 patent includes bit, bit holder, drum and identifier of instant claim and claim 14 of the ‘168 patent includes determining position form the identifier.  The identifier being contactless would have been obvious in view of RFID/radio in claim 6, 8 or 16.
  Claim 21 of the ‘168 patent includes method with detection of location from identifier of bit holder along with installing/deinstalling such that claim 32 would have been obvious in view of claim 21 the contactless communication (RFID/radio) in claim 6, 8 or 16.
The claims correspond as follows.
17/124,684	10882168.  
24		14+(6,8 or 16)
26		6,8 or 16
27		6,8 or 16
28		3
30		15
31		7,8 or 13
32		14+(6,8 or 16)
33		5, 14, 20 and/or 21
34		16
35		6, 8 or 16
36		15
37		15
38		15
39		14


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24, 26-27, 31-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Laclef (US 2018/0171568).
Regarding claim 24, Laclef discloses a bit holder system for a milling machine (tool assembly 36 including bits (cutting tools 32) held in a bit holder (tool holder 33) mounted on cylindrical surface 38 of a milling drum 16 of a milling machine (cold planer10) in figs 1-3, title, abstract, para 0016, 0017-0020), the bit holder system comprising:
a bit holder coupled to a milling drum of the milling machine (bit holder (tool 
 wherein at least one noncontact machine-readable data medium is arranged as an identifier on or in the bit holder (transmitters 44,46,48 located on or inside the tool holder 33 to transmit a unique identification signal in abstract, para 0008-0009, 0024-0030, 0037; such as radio frequency identification (RFID) tag transmitting ID to reader 62 in para 0028-0030).
Laclef discloses, for example, transmitter 43 may emit a signal indicating it is associated … with a cutting tool 31 positioned at a particular location on milling drum 16 (para 0029).  Laclef does not expressly state transmitter 43 is associated with location of the holder, but discloses each transmitter transmits a unique ID signal associated with each corresponding component of the milling drum (par 0024, 0029) and discloses controller 36 determines location of the damaged component form the signals generated by the associated transmitters to store the location in memory and show or communicate the location of the component to facilitate speedy replacement (para 0036, 0039, 0050) and tool holder 33 and cutting tool 31 may be removably mounted at their corresponding locations (par 0018).
Regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef the 
Regarding claim 26, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef discloses, the noncontact machine-readable data medium is an electronic data medium in view of Laclef disclosing the transmitters/identifiers may be RFID tags or other types of transmitters/identifiers in para 0028-0030.
Regarding claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef discloses, the noncontact machine-readable data medium is active or passive RFID transponder in view of Laclef disclosing the transmitters/identifiers may be RFID tags or other types of transmitters/identifiers in para 0028-0030.
Regarding claim 31, Laclef discloses, wherein the bit holder system comprises a base carrier connected fixedly to the milling drum and a replaceable bit holder detachably connected to the base carrier, and at least one noncontact machine-readable data medium is arranged on or in the base carrier and/or on or in the replaceable bit holder (tool holder 33 removably mounted to base block 36 that is fixedly mounted onto fighting plate 37 
Regarding claim 32, Laclef discloses a method for monitoring a status of replaceable bits and/or bit holders on bit holder systems of a milling drum of a milling machine (tool assembly 36 including bits (cutting tools 32) held in a bit holder (tool holder 33) mounted on cylindrical surface 38 of a milling drum 16 of a milling machine (cold planer10) in figs 1-1, title, abstract, para 0016, 0017-0020, the operation of the system monitoring status (wear) of the components (bit and bit holder) expressly disclosed as method of monitoring wear status of the components in para 0009-0010, claim 18-20), the method comprising:
reading out, in noncontact fashion via a detection device, a machine-readable data medium arranged as an identifier on or in at least a first component (RFID reader reading transmitters (RFID tags) on components of the milling drum in para 0028-0030, the components include at least first tool holder 33 with transmitters 44-48 in para 0024-0025), 
wherein the machine-readable data medium contains information corresponding to a position of the at least first component on the milling drum (each transmitter transmits a unique ID signal associated with each corresponding component of the milling drum (par 0024, 0029) and discloses controller 36 determines location of the damaged component form the signals generated by the associated transmitters to store the location in memory and show or communicate the location of the component to facilitate speedy replacement 
determining the position of the at least first component on the milling drum based on the information associated with the machine-readable data medium (controller 36 determines location of the damaged component form the signals generated by the associated transmitters to store the location in memory and show or communicate the location of the component to facilitate speedy replacement (para 0036, 0039, 0050) and tool holder 33 and cutting tool 31 may be removably mounted at their corresponding locations (par 0018).
Laclef discloses, for example, transmitter 43 may emit a signal indicating it is associated … with a cutting tool 31 positioned at a particular location on milling drum 16 (para 0029).  Laclef does not expressly state transmitter 43 is associated with location of the holder, but discloses each transmitter transmits a unique ID signal associated with each corresponding component of the milling drum (par 0024, 0029) and discloses controller 36 determines location of the damaged component form the signals generated by the associated transmitters to store the location in memory and show or communicate the location of the component to facilitate speedy replacement (para 0036, 0039, 0050) and tool holder 33 and cutting tool 31 may be removably mounted at their corresponding locations (par 0018).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef the machine-readable data medium contains information corresponding to a position of at 
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef, wherein the position of the at least first bit holder on the milling drum is determined by the detection device in view of Laclef disclosing location determined by controller 66 (para 0029, 0050) and in view of Laclef disclosing the detector (reader) communicating the signal to the controller (fig 3, para 0009, 0031, 0033, 0035, 0037).  It would have been obvious to one having ordinary skill in the art at the time the invention was made / claims were filed to combine the reader and controller, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, transferring the information associated with the machine-readable medium and read out by the detection device to a control unit via an interface 
Regarding claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the detection device comprises an RFID reading device and the machine-readable data medium is an active or passive RFID transponder in view of Laclef disclosing RFID reader and RFID tag as obvious detector and transmitter types (para 0028-0030).
Regarding claim 39, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above comparing the data read out from the identifier with data stored in the detection device for the position on the milling drum; and detecting that a replaceable bit at that position has been changed in view of Laclef disclosing monitoring changes in signals to determine that cutting tool has changed (para 0005).

Claims 24, 26-28, 31-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Laclef (US 2018/0171568) as applied above in view of Juengel (US .
Laclef discloses controller determines location of damaged components and stores the location in its memory (par 0035, 0050) and the controller 66 tracks time elapsed and other parameters after the component is connected to milling drum 16, and record a current date and/or time within its memory (e.g., via an electronic timestamp), for each transmitter disposed within the component to determine whether particular components will soon need to be changed (para 0040-0046, 0049).  Laclef does not expressly disclose the location or other parameters stored in the identifier (transmitter) on the holder.
Juengel discloses an analogous art read/write transponder mounted on a tool with information stored in memory of the transponder (title, abstract).   The transponder or data module 13 may be mounted to a tool holder 12 holding a cutting bit 10 (fig 1, col 2 lines 63-col 3 line 19).   Transponder 112 is mounted to adaptor 106 having a tool bit 108 on a rotating drum (figs 7-8, col 4 lines 35-62).  The system can read information and write information to the transponder to provide positive identification and track parameters including maximum speed, tool point offsets, condition and maximum expected life (col 1 lines 55-58, col 7 line 68-col 8 line 16, col 8 line 54-col 6 line 6) in a manner that is highly accurate and easy to use (col 10 lines 35-45).
Regarding claim 28, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the Laclef, wherein the position of the bit holder on the milling drum is stored in the identifier and correspondingly read out in view of Laclef disclosing storing position in memory to track components and in view of Juengel disclosing storing parameters in memory of a transponder in a bit holder to track tool parameters in a manner that is accurate and easy to use.  
.

Claims 25 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Laclef (US 2018/0171568) alone or in view of Juengel (US 4742470) as applied above in view of Holl (US 2007/0132304).
Laclef discloses transmitters in the holder in a regions (top, middle, lower segments) below the bit (fig 2) that may wear down from abrasive environment, but does not expressly disclose protection.
Holl discloses an analogous art holder with wear protection disk 35 between the bit (chisel) and bit holder (figs 1-2, para 0027).
Regarding claim 25, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef, wherein the noncontact machine-readable data medium is arranged in a region of the bit holder system which is protected from abrasion in view of Laclef disclosing transmitters in the holder below the bit (fig 2) and Holl disclosing wear protection disk 35 between the bit (chisel) and bit holder (figs 1-2, para 0027).   The name “wear protection disk” would motivate one of ordinary skill in the art include this disk to add to the holder (and transmitters in the holder) a layer of protection from abrasive wear in the system of 
Laclef does not disclose a tool changer details.
Holl discloses a tool (tool changer 40) for installing a bit (chisel 30) on and/or deinstalling a bit (chisel 30) from a bit holder system (chisel holders 23) of a milling machine (milling roller 10 of milling machine) in abstract figs. 1-5 and pars 0026, 0028, 0031, 0034, the tool comprising: at least actuating motor 43 for installation and/or deinstallation (removing/dismounting and installing/dismounting) of bits (chisels) in pars 0028, 0031, 034); and a detection device (detection device that signals wear state to initiate tool change in pars 0018-0019, claims 18, 19, 31 and to measure and record position of bits in pars 0013, claims 15, 28).  Detection device associated with the bit install/remove tool for monitoring status including measuring and storing position of bits to simplify exchange/changing of bits (pars 0006-0007).
Regarding claim 40, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, deinstalling the bits from the bit holder system with the aid of a tool comprising the detection device, and/or installing the bit on the bit holder system with the aid of the tool in view of Holl disclosing a too changing device for deinstalling (dismount) and/or installing (mount) bits (tools) in tool holder (abstract, para 0020) the tool including detection (position measurement) to simplify changing of bits.  
Further regarding claim 40, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the position of the at least first bit holder on the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Laclef (US 2018/0171568) alone or in view of Juengel (US 4742470) as applied above in view of Von der Lippe (US 2016/0168991) or Hall ‘494 (US 2013/0234494).
Laclef does not expressly disclose location coordinates.
Von der Lippe discloses an analogous art milling machine (title, abstract) determining position with respect to axial direction (drum width) and circumference (rotational angle) to selectively check component wear without having to check all components (para 0030,0035).
Hall ‘494 discloses an analogous art milling machine (title, abstract) determining position with respect to a circular array or matrix of sensors in columns and rows (para 0006, 0029).  The sensors are on a circular drum or cylinder, such that the columns and rows corresponding to axial direction and circumference direction (fig 9) to locate damaged components for replacement (para 0034-0035).  The sensors include unique identifier (par 0026) may include wireless transmitters (par 0037-0039) wear without having to check all components (para 0030,0035).
Regarding claim 29, it would have been obvious to one of ordinary skill in the art .  

Claims 30 and 36-38 is rejected under 35 U.S.C. 103 as being unpatentable over Laclef (US 2018/0171568) in view of Juengel (US 4742470) as applied above in view of Fisher (US 2003/0105599)
Laclef discloses controller 66 tracks time elapsed and other parameters after the component is connected to milling drum 16, and record a current date and/or time within its memory (e.g., via an electronic timestamp), for each transmitter disposed within the component to determine whether particular components will soon need to be changed (para 0040-0046, 0049).  Laclef does not expressly disclose the location and timestamp stored in the identifier (transmitter) on the holder.
Juengel discloses an analogous art read/write transponder mounted on a tool with information stored in memory of the transponder (title, abstract).   The transponder or data module 13 may be mounted to a tool holder 12 holding a cutting bit 10 (fig 1, col 2 lines 63-col 3 line 19).   Transponder 112 is mounted to adaptor 106 having a tool bit 108 on a rotating drum (figs 7-8, col 4 lines 35-62).  The system can read information and 
Fisher disclosing an analogous art RFID reader for non-contact reading of RFID tags at a receptacle (hole) on a fixture and/or on a pallet (pars 0070, 0078, 0081, 0083), the information written to / recorded on the RFID tag includes ID and position information  (abstract, pars 0017, 0067, claim 9) to ensure proper completion of task.  Fisher disclosing active or passive transponder (par 0054) as obvious types of RFID tags.  Fisher disclosing the RFID tag storing install time stamp (par 0050, 0070, 0078-0079, 0083, claims 19-20) to track attachment of components.
Regarding claim 30, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef, wherein the noncontact machine-readable data medium contains information corresponding to a point in time at which a bit held in the bit holder system was installed in view of Laclef disclosing storing a timestamp in memory to track components in view of Juengel disclosing storing parameters in memory of a transponder in a bit holder to track tool parameters and in view of Fisher disclosing storing timestamp information in an RFID tag to track attachment of components.
Regarding claim 36, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef, determining based on the information associated with the machine-readable data medium, a point in time at which a bit held in the at least first bit holder was installed in view of 
Regarding claim 37, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Laclef, storing information read out from the machine-readable data medium, and/or points in time at which the machine-readable data medium was read out, in a memory associated with the detection device in view of Laclef disclosing storing a timestamp in memory of the controller associated with the reader to track components in view of Juengel disclosing storing parameters in memory of a transponder in a bit holder to track tool parameters and in view of Fisher disclosing storing timestamp information in an RFID tag to track attachment of components.
Regarding claim 38, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above transferring data to the identifier of the at least first bit holder via an interface associated with the detection device, wherein the transferred data corresponds to a point in time at which a bit was installed on at least first bit holder in view of Laclef disclosing storing a timestamp in memory to track components via interface device 28 and in view of Juengel disclosing storing parameters in memory of a transponder in a bit holder via wireless interface to track tool parameters in view of Fisher disclosing antenna 312 and user interface (308,306, 315316) for storing timestamp .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Komine (US 2003/0156401), Hall ‘875 (2013/0035875), Schneider (US 2013/0273815) and Lavely (US 2017/0159432) disclose wireless identifiers on cutting tools and/or tool holders.  DeRosa (US 2008/0115636) discloses RFID tags read by a hand tool (torque wench).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/13/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683